Citation Nr: 0623772	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-20 462A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 28, 
2003, for the award of service connection for small cell lung 
cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In that decision, the RO denied entitlement to Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  In addition, the RO granted service 
connection for small cell lung cancer and assigned an initial 
100 percent disability rating, effective January 28, 2003, 
the date of receipt of the veteran's original claim.  The 
veteran appealed the RO's decision, including the effective 
date assigned for the award of service connection for small 
cell lung cancer.  

Before the matter was certified to the Board, in an October 
2004 rating decision, the RO granted DEA benefits, effective 
April 27, 2004.  Because the award of DEA benefits 
constitutes a full award of the benefit sought on appeal with 
respect to that issue, the matter is no longer before the 
Board.  

In addition, as set forth in more detail below, the veteran 
has requested withdrawal of the remaining issue on appeal.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board 
is without the authority to proceed on an issue if the 
veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1970 to July 1971.

2.	On July 20, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this is appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


